Exhibit 10.6
 
LOAN AGREEMENT
¨ date


¨ (the “Lender”) of ¨address, advanced $¨ (the “Principal Sum”) to Red Metal
Resources Ltd. (the “Borrower”) of 195 Park Avenue, Thunder Bay, Ontario, P7B
1B9.  The Lender advanced the funds on ¨ date.
The lender hereby agrees to advance to Borrower the principal amount of USD$¨
(the “Principal Sum”) on or before ¨ date.
 
The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 8% per year (the “Interest”)
from ¨ date.  The Borrower is liable for repayment for the Principal Sum and
accrued Interest and any costs that the Lender incurs in trying to collect the
Principal Sum and the Interest.
 
The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note (the “Note”) in the attached form.
 
The Lender may, in its sole discretion, elect to convert any and all amounts of
the Note into a private placement offering conducted by the Company upon the
same terms and conditions of such offering.  The parties agree to execute any
and all documents necessary to effect such conversion.
 

LENDER   BORROWER       Red Metal Resources Ltd.           Per:   Per:          
            Authorized Signatory  

 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 

Principal Amount:  USD$¨ ♦ date

 


For value received Red Metal Resources Ltd., (the “Borrower”) promises to pay on
demand to the order of ¨ (the “Lender”) the sum of ¨ lawful money of United
States of America (the “Principal Sum”) together with interest on the Principal
Sum from ¨ date (“Effective Date”) both before and after maturity, default and
judgment at the Interest Rate as defined below.


For the purposes of this promissory note (the “Note”), Interest Rate means eight
(8%) per cent per annum.  Interest at the Interest Rate must be calculated and
compounded monthly not in advance from and including the Effective Date (for an
effective rate of 8.3% per annum calculated monthly), and is payable together
with the Principal Sum when the Principal Sum is repaid.


Unless earlier repaid, the Lender may, in its sole discretion, elect to convert
any and all amounts of the Note into a private placement offering conducted by
the Company upon the same terms and conditions of such offering.


The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time without penalty.


The Borrower waives presentment, Protest, notice of protest and notice of
dishonour of this Promissory Note.


 
 

 
BORROWER
   
Red Metal Resources Ltd.
 
 
     
Per:
               
Authorized signatory
 